DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The claim 4 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first clock signal output line", “the second clock signal output line”, “the third clock signal output line”, “the fourth clock signal output line”, “the fifth clock signal output line”, and “the sixth clock signal output line” in the second section.  There is insufficient antecedent basis for this limitation in the claim. 
The Examiner believes that this claim should be dependent from claim 13 not claim 12 as claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2017/0084222 A1).

Claim 1, Sun (Fig. 1-8) discloses a scanning drive circuit (Fig. 8; Paragraph [0053]), comprising: 
n shift registers (100; Fig. 8) that are cascaded sequentially (Paragraph [0053]; wherein discloses cascade circuit), wherein the n shift registers (100; Fig. 8) comprise a 1st 5shift register to an nth shift register (Fig. 8; wherein figure shows a plurality of shift register units), 
wherein each of the n shift registers (Fig. 5) comprises: 
an input node (IN; Fig. 5); 
a first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11); 
a second node (N2; Fig. 5); 
10a third node (N1; Fig. 5), wherein the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) is electrically connected (Fig. 5; wherein nodes are connected through transistor M11 similar to Applicant’s transistor M11 in figure 3) to the third node (N1; Fig. 5); 
a fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3), wherein the third node (N1; Fig. 3) is electrically connected (Fig. 5; wherein nodes are connected through transistor M12 similar to Applicant’s transistor M12 in figure 3) to the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3); 
a first output terminal (SCAN1; Fig. 5); 
a second output terminal (SCAN2; Fig. 5); 
a pull-down unit (101; Fig. 5), wherein the pull-down unit (101; Fig. 5) is electrically connected to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) 15and the input node (IN; Fig. 5), and is configured to provide a level (Paragraph [0022]) to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) under control of a first clock signal (CK3; Fig. 5) and a second clock signal (CK1; Fig. 5); 
a pull-up unit (103; Fig. 5), wherein the pull-up unit (103; Fig. 5) is electrically connected to the second node (N2; Fig. 5) and a first supply voltage terminal (VGL; Fig. 5), and is configured to provide a level (Paragraph [0022]) to the second node (N2; Fig. 5) under control of the first clock signal (CK3; Fig. 5); 
20a first output unit (105; Fig. 5), wherein the first output unit (105; Fig. 5) is electrically connected to a second supply voltage terminal (VGH; Fig. 5) and a first clock signal output terminal (CK1; Fig. 5), and is configured to output a level (SCAN1; Fig. 6) to the first output terminal (SCAN1; Fig. 5) based on a level of the second node (N2; Fig. 5) and a level of the third node (N1; Fig. 5); and 
a second output unit (107; Fig. 5), wherein the second output unit (107; Fig. 5) is electrically connected to a 25third supply voltage terminal (VGH; Fig. 5; wherein Applicant’s specification [0049] states V2 and V3 provide the same voltage) and a second clock signal output terminal (CK2; Fig. 5), and is configured to output a level (SCAN2; Fig. 6) to the second output terminal (SCAN2; Fig. 5)  based on the level of the second node (N2; Fig. 5) and a level of the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3), 
wherein in one scanning cycle (Fig. 6) of the scanning drive circuit (Fig. 5), the first output terminal (SCAN1; Fig. 6)45DF210076US and the second output terminal (SCAN2; Fig. 6) of each of the n shift registers (100; Fig. 8) output an effective level sequentially (Fig. 6; wherein figure shows sequentially outputting an effective low level).  

Claim 3, Sun (Fig. 1-8) discloses wherein each of the n shift registers (100; Fig. 8) further comprises: 
a fifth node (Fig. 5; wherein figure shows a node connected between transistors M2-M4), a first clock signal terminal (CK3; Fig. 5), and a second clock signal terminal (CK1; Fig. 5), wherein the first clock signal terminal (CK3; Fig. 5) is configured to provide the first clock signal (CK3; Fig. 6), and the second clock 25signal terminal (CK1; Fig. 5) is configured to provide the second clock signal (CK1; Fig. 6); and 
wherein the pull-down unit (101; Fig. 5) comprises: 
a first transmission unit (M2-M4; Fig. 5), wherein the first transmission unit (M3 and M2; Fig. 5) is connected in series (Paragraph [0049]) between the second supply voltage terminal (VGH; Fig. 5) and the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11), and is configured to transmit a level (VGH; Fig. 5; Paragraph [0049]) to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) based on the level of the second node (N2; Fig. 5) and the second clock signal (CK1; Fig. 5); 30and 46DF210076US 
a second transmission unit (M1; Fig. 5), wherein the second transmission unit (M1; Fig. 5) is connected in series between the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) and the input node (IN; Fig. 5), and is configured to transmit a level (Paragraph [0036]) to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) based on the first clock signal (CK3; Fig. 5 and 6).  

5Claim 4, Sun (Fig. 1-8) discloses, wherein each of the n shift registers (100; Fig. 8) further comprises a third clock signal terminal CK3 (CK2; Fig. 5) configured to provide a third clock signal (CK2; Fig. 6); 
wherein the first transmission unit (M2-M4; Fig. 5) comprises: 
a first transistor M1 (M3; Fig. 5) connected in series between the second supply voltage terminal (VGH; Fig. 5) and the fifth node N5 (Fig. 5; wherein figure shows a node connected between transistors M2-M4), wherein a control terminal of the first transistor M1 (M3; Fig. 5) is electrically connected 10to the second node N2 (N2; Fig. 5); 
a second transistor M2 (M2; Fig. 5) connected in series between the fifth node N5 (Fig. 5; wherein figure shows a node connected between transistors M2-M4) and the first node N1 (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11), wherein a control terminal of the second transistor M2 (M2; Fig. 5) is electrically connected to the second clock signal terminal CK2 (CK1; Fig. 5); and 
a third transistor M3 (M4; Fig.5) connected in parallel with the second transistor M2 (M2; Fig. 5), wherein a control 15terminal of the third transistor M3 (M4; Fig.5) is electrically connected to the third clock signal terminal CK3 (CK2; Fig. 5); and 
wherein the second transmission unit (M1; Fig. 5) comprises: 
a fourth transistor (M1; Fig. 5) connected in series between the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) and the input node (IN; Fig. 5), wherein a control terminal of the fourth transistor (M1; Fig. 5) is electrically connected to the first clock signal 20terminal (CK3; Fig. 5).  

25Claim 6, Sun (Fig. 1-8) discloses, wherein each of the n shift registers (100; Fig. 8) further comprises a first clock signal terminal (CK3; Fig. 5) configured to provide the first clock signal (CK3; Fig. 6); and 
wherein the pull-up unit (103; Fig. 5) comprises: 
a third transmission unit (M5; Fig. 5) connected in series between the second node (N2; Fig. 5) and the first clock signal terminal (CK3; Fig. 5); and 
30the fourth transmission unit (M6; Fig. 5), wherein the fourth transmission unit (M6; Fig. 5) is connected in series 47DF210076USbetween the second node (N2; Fig. 5) and the first supply voltage terminal (VGL; Fig. 5) and is configured to transmit a level (Paragraph [0036]) to the second node (N2; Fig. 5) based on the first clock signal (CK3; Fig. 5), and the third transmission unit (M5; Fig. 5) is configured to transmit a level (Paragraph [0036]) to the second node (N2; Fig. 5) based on a level of the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11).  

5Claim 7, Sun (Fig. 1-8) discloses, wherein the fourth transmission unit (M6; Fig. 5) comprises a fifth transistor (M6; Fig. 5) connected in series between the second node (N2; Fig. 5) and the first supply voltage terminal (VGL; Fig. 5), wherein a control terminal of the fifth transistor (M6; Fig. 5) is electrically connected to the first clock signal terminal (CK3; Fig. 5); and 
wherein the third transmission unit (M5; Fig. 5) comprises a sixth transistor (M5; Fig. 5) connected in series 10between the second node (N2; Fig. 5) and the first clock signal terminal (CK3; Fig. 5), and wherein a control terminal of the sixth transistor (M5; Fig. 5) is electrically connected to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11).  

Claim 8, Sun (Fig. 1-8) discloses, wherein the first output unit (105; Fig. 5) comprises: 
a seventh transistor (M7; Fig. 5) connected in series between the second supply voltage terminal (VGH; Fig. 5) and 15the first output terminal (SCAN1; Fig. 5), wherein a control terminal of the seventh transistor (M7; Fig. 5) is electrically connected to the second node (N2; Fig. 5); and 
an eighth transistor (M8; Fig. 5) connected in series between the first output terminal (SCAN1; Fig. 5) and the first clock signal output terminal (CK1; Fig. 5), wherein a control terminal of the eighth transistor (M8; Fig. 5) is electrically connected to the third node (N1; Fig. 5); and 
20wherein the second output unit (107; Fig. 5) comprises: 
a ninth transistor (M9; Fig. 5) connected in series between the third supply voltage terminal (VGH; Fig. 5; wherein Applicant’s specification [0049] states V2 and V3 provide the same voltage) and the second output terminal (SCAN2; Fig. 5), wherein a control terminal of the ninth transistor (M9; Fig. 5) is electrically connected to the second node (N2; Fig. 5); and 
a tenth transistor (M10; Fig. 5) connected in series between the second output terminal (SCAN2; Fig. 5) and the second 25clock signal output terminal (CK2; Fig. 5), wherein a control terminal of the tenth transistor (M10; Fig. 5) is electrically connected to the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3).  

Claim 9, Sun (Fig. 1-8) discloses, wherein each of the n shift registers (100; Fig. 8) further comprises: 
30a first capacitor (C1; Fig. 5) connected in series between the second supply voltage terminal (VGH; Fig. 5) and the 48DF210076USsecond node (N2; Fig. 5).  

Claim 11, Sun (Fig. 1-8) discloses, wherein each of the n shift registers (100; Fig. 8) further comprises: 
a third capacitor (C2; Fig. 5) connected in series between the third node (N1; Fig. 5) and the first output terminal (SCAN1; Fig. 5); and 
15a fourth capacitor (C3; Fig. 5) connected in series between the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3) and the second output terminal (SCAN2; Fig. 5).  

Claim 12, Sun (Fig. 1-8) discloses, wherein each of the n shift registers (100; Fig. 8) further comprises an eleventh transistor (M11; Fig. 5), wherein the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) is electrically connected to the 20third node (N1; Fig. 5) through the eleventh transistor (M11; Fig. 5), and a control terminal of the eleventh transistor (M11; Fig. 5) is electrically connected to the first supply voltage terminal (VGL; Fig. 5); or 
each of the n shift registers (100; Fig. 8) further comprises a twelfth transistor (M12; Fig. 5), wherein the third node (N1; Fig. 5) is electrically connected to the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3) through the twelfth transistor (M12; Fig. 5), and a control terminal of the twelfth transistor (M12; Fig. 5) is electrically connected to the first supply voltage terminal (VGL; Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2017/0084222 A1) in view of Zou et al (US 2016/0189586 A1).

Claim 2, Sun discloses the scanning drive circuit according to claim 1.
Sun does not expressly disclose wherein each of the n shift registers 5further comprises: 
a first input terminal, a second input terminal, a first scanning direction control signal terminal, and a second scanning direction control signal terminal; 
a first input transistor connected in series between the first input terminal and the input node, wherein a control terminal of the first input transistor is electrically connected to the first 10scanning direction control signal terminal; and 
a second input transistor connected in series between the second input terminal and the input node, wherein a control terminal of the second input transistor is electrically connected to the second scanning direction control signal terminal, 
wherein in a jth shift register of the n shift registers, the first input terminal is electrically 15connected to the first output terminal of a (j-1)th shift register of the n shift registers, where j=2, 3, ..., and n; and 
wherein in a k shift register of the n shift registers, the second input terminal is electrically connected to the first output terminal of a (k+l1)th shift register of the n shift registers, where k=1, 2, 3, ..., and n-1.  
Zou (Fig. 1-10) discloses wherein each of the n shift registers (P1-P3; Fig. 5) 5further comprises: 
a first input terminal (IN1; Fig. 3A), a second input terminal (IN2; Fig. 3A), a first scanning direction control signal terminal (U2D; Fig. 3A), and a second scanning direction control signal terminal (D2U; Fig. 3A); 
a first input transistor (T9; Fig. 3A) connected in series between the first input terminal (IN1; Fig. 3A) and the input node (IN; Fig. 3A), wherein a control terminal of the first input transistor (T9; Fig. 3A) is electrically connected to the first 10scanning direction control signal terminal (U2D; Fig. 3A); and 
a second input transistor (T8; Fig. 3A) connected in series between the second input terminal (IN2; Fig. 3A) and the input node (IN; Fig. 3A), wherein a control terminal of the second input transistor (T8; Fig. 3A) is electrically connected to the second scanning direction control signal terminal (D2U; Fig. 3A), 
wherein in a jth shift register (P2; Fig. 5) of the n shift registers (P1-P3; Fig. 5), the first input terminal (P2-IN1; Fig. 5) is electrically 15connected to the first output terminal (P1-OUT; Fig. 5) of a (j-1)th shift register (P1; Fig. 5) of the n shift registers (P1-P3; Fig. 5), where j=2, 3, ..., and n; and 
wherein in a k shift register (P1; Fig. 5) of the n shift registers (P1-P3; Fig. 5), the second input terminal (P1-IN2; Fig. 5) is electrically connected to the first output terminal (P2-OUT; Fig. 5) of a (k+1)th shift register (P2; Fig. 5) of the n shift registers (P1-P3; Fig. 5), where k=1, 2, 3, ..., and n-1.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sun’s scanning drive circuit by applying a bi-directional driving method, as taught by Zou, so to use a scanning drive circuit with a bi-directional driving method for providing driving signals to all the gate lines simultaneously based on signals input to the clock control terminals, to enable all the pixel electrodes to discharge electric charges, thereby avoiding ghosting and image flutter and improving the display quality (Paragraph [0015]).

Claim 15, Sun (Fig. 1-8) discloses a driving method (Fig. 6) for a scanning drive circuit (Fig. 5 and 8), wherein the scanning drive circuit (Fig. 8; Paragraph [0053]) comprises n shift registers (100; Fig. 8) that are cascaded sequentially (Paragraph [0053]; wherein discloses cascade circuit), wherein the n shift registers (100; Fig. 8) comprise a 1st 5shift register to an nth shift register (Fig. 8; wherein figure shows a plurality of shift register units), and each of the n shift registers (Fig. 5) comprises an input node (IN; Fig. 5), a first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11), a second node (N2; Fig. 5), 10a third node (N1; Fig. 5), is electrically connected (Fig. 5; wherein nodes are connected through transistor M11 similar to Applicant’s transistor M11 in figure 3) to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11), a fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3) is electrically connected (Fig. 5; wherein nodes are connected through transistor M12 similar to Applicant’s transistor M12 in figure 3) to the third node (N1; Fig. 3), a first output terminal (SCAN1; Fig. 5), a second output terminal (SCAN2; Fig. 5), a pull-down unit (101; Fig. 5), a pull-up unit (103; Fig. 5), a first output unit (105; Fig. 5), and a second output unit (107; Fig. 5); 
wherein the pull-down unit (101; Fig. 5) is electrically connected to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) 15and the input node (IN; Fig. 5), and is configured to provide a level (Paragraph [0022]) to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) under control of a first clock signal (CK3; Fig. 5) and a second clock signal (CK1; Fig. 5), the pull-up unit (103; Fig. 5) is electrically connected to the second node (N2; Fig. 5) and a first supply voltage terminal (VGL; Fig. 5), and is configured to provide a level (Paragraph [0022]) to the second node (N2; Fig. 5) under control of the first clock signal (CK3; Fig. 5), 20the first output unit (105; Fig. 5) is electrically connected to a second supply voltage terminal (VGH; Fig. 5) and a first clock signal output terminal (CK1; Fig. 5), and is configured to output a level (SCAN1; Fig. 6) to the first output terminal (SCAN1; Fig. 5) based on a level of the second node (N2; Fig. 5) and a level of the third node (N1; Fig. 5), and 
the second output unit (107; Fig. 5) is electrically connected to a 25third supply voltage terminal (VGH; Fig. 5; wherein Applicant’s specification [0049] states V2 and V3 provide the same voltage) and a second clock signal output terminal (CK2; Fig. 5), and is configured to output a level (SCAN2; Fig. 6) to the second output terminal (SCAN2; Fig. 5)  based on the level of the second node (N2; Fig. 5) and a level of the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3), and in one scanning cycle (Fig. 6) of the scanning drive circuit (Fig. 5), the first output terminal (SCAN1; Fig. 6)45DF210076US and the second output terminal (SCAN2; Fig. 6) of each of the n shift registers (100; Fig. 8) output an effective level sequentially (Fig. 6; wherein figure shows sequentially outputting an effective low level); 
	in each scanning cycle (Fig. 6), the 51DF210076USfirst output terminal (SCAN1; Fig. 5 and 6) and the second output terminal (SCAN2; Fig. 5 and 6) of each of the n shift registers (100; Fig. 8) output effective levels sequentially (Fig. 6 shows outputting effective levels sequentially).
Sun does not expressly disclose wherein the scanning drive circuit is configured to operate at a forward scanning stage or a reverse scanning stage; 
in each scanning cycle of the forward scanning stage, first output terminals of the 1st shift register to the nth shift register output effective levels sequentially in an order of 1 to n; and
 in each scanning cycle of the reverse scanning stage, the first output terminals of the n shift registers output effective levels sequentially in an order of n to 1.  
Zou (Fig. 1-10) discloses wherein the scanning drive circuit (Fig. 1A) is configured to operate at a forward scanning stage (first direction; Fig. 1A) or a reverse scanning stage (second direction; Fig. 1A); 
in each scanning cycle of the forward scanning stage (Fig. 1B), first output terminals (OUT; Fig. 1A) of the 1st shift register to the nth shift register (Y1-Y4; Fig. 1A) output effective levels sequentially in an order of 1 to n (Fig. 1B); and
 in each scanning cycle of the reverse scanning stage (Fig. 1C), the first output terminals (OUT; Fig. 1A) of the n shift registers (Y1-Y4; Fig. 1A) output effective levels sequentially in an order of n to 1 (Fig. 1C).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sun’s scanning drive circuit by applying a bi-directional driving method, as taught by Zou, so to use a scanning drive circuit with a bi-directional driving method for providing driving signals to all the gate lines simultaneously based on signals input to the clock control terminals, to enable all the pixel electrodes to discharge electric charges, thereby avoiding ghosting and image flutter and improving the display quality (Paragraph [0015]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2017/0084222 A1) in view of Fan et al (CN 110364121 A).

Claim 5, Sun discloses the scanning drive circuit according to claim 4. 
Sun does not expressly disclose wherein the fourth transistor is a dual-gate transistor.  
Fan (Fig. 1, 3, and 9) discloses wherein the fourth transistor (M1; Fig. 3 and 9) is a dual-gate transistor (wherein discloses a double gate transistor; M1a and M1b; Fig. 3 and 9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sun’s scanning drive circuit by applying a dual-gate transistor, as taught by Fan, so to use a scanning drive circuit with a dual-gate transistor for providing the first transistor is a double gate transistor can reduce the leakage current of the input module, keeping stable electric potential of the first node (Summary of Invention).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2017/0084222 A1) in view of Lee et al (US 2014/0111490 A1).

Claim 10, Sun discloses the scanning drive circuit according to claim 8.
Sun does not expressly disclose wherein each of the n shift registers further comprises a second capacitor connected in series between the third supply voltage 5terminal and the second node; 
wherein a distance between the first capacitor and the seventh transistor is smaller than a distance between the first capacitor and the ninth transistor; and 
wherein a distance between the second capacitor and the seventh transistor is greater than a distance between the second capacitor and the ninth transistor.  
Lee (Fig. 1-4) discloses wherein each of the n shift registers (20; Fig. 3 and 4) further comprises a second capacitor (CAPA; Fig. 4) connected in series between the third supply voltage 5terminal (VGH; Fig. 4) and the second node (N2; Fig. 4); 
wherein a distance between the first capacitor (CAP; Fig. 4) and the seventh transistor (T7; Fig. 4) is smaller than (wherein figure 4 shows capacitor CAP closer to transistor T7 than transistor T16) a distance between the first capacitor (CAP; Fig. 4) and the ninth transistor (T16; Fig. 4); and 
wherein a distance between the second capacitor (CAPA; Fig. 4) and the seventh transistor (T7; Fig. 4) is greater than (wherein figure 4 shows capacitor CAPA closer to transistor T16 than transistor T7) a distance between the second capacitor (CAPA; Fig. 4) and the ninth transistor (T16; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sun’s scanning drive circuit by applying a circuit arrangement, as taught by Lee, so to use a scanning drive circuit with a circuit arrangement for providing increases a production yield of the display device by reducing a number of circuit elements to reduce the circuit area of the scan driver (Paragraph [0010]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2012/0050234 A1) in view of Sun et al (US 2017/0084222 A1).

20Claim 20, Jang (Fig. 1 and 4-8) discloses a display panel (100; Fig. 1), comprising: 
a scanning drive circuit (20; Fig. 1 and 4); and 
n rows of pixel drive circuits (200; Fig. 1; Paragraph [0059]; wherein discloses pixel are arranged in a matrix), and the n rows of pixel drive circuits comprise 1st-row of pixel drive circuits to nth-row of pixel drive circuits (200; Fig. 1; Paragraph [0059]; wherein discloses pixel are arranged in a matrix), wherein each row of the n rows of pixel drive circuits comprises pixel drive circuits (Fig. 8), and each of the pixel drive circuits (Fig. 8) comprises a 25reset circuit (TR4; Fig. 8) and a data writing circuit (TR2 and TR3; Fig. 8); 
wherein the reset circuits (TR4; Fig. 8) of the pixel drive circuits (Fig. 8) in a qth-row of pixel drive circuits of the n rows of pixel drive circuits (Fig. 8) are electrically connected to the first output terminal (Gi[j]; Fig. 4 and 8) of a qth shift register (SR(j); Fig. 4) of the n shift registers (SR(j+1); Fig. 4), and each are configured to control (Paragraph [0178]), based on an effective 25level (Gi[j]; Fig. 6) of the first output terminal of the qth shift register (SR(j); Fig. 4), the pixel drive circuits (Fig. 8) in the qth-row of pixel drive circuits (Fig. 1) to enter a reset stage (Paragraph [0158]); 
the data writing circuits (TR2 and TR3; Fig. 8) in the qth-row of pixel drive circuits (Fig. 1) are electrically connected to the second output terminal (Gw[j]; Fig. 4 and 5) of the qth shift register (SR(j); Fig. 4), and each are configured to control (Paragraph [0179]), based on an effective level (GW[j]; Fig. 6) of the second output terminal of the qth shift register (SR(j); Fig. 4), the pixel drive circuits (Fig. 8) in the qth-row of pixel drive circuits (Fig. 1) to enter a data writing 30stage (Paragraph [0104]); and 
in one of at least one scanning cycle (Fig. 6) of the scanning drive circuit (Fig. 4), the reset stage (Gi[j] and t2; Fig. 6) of 59DF210076US the qth shift register (SR(j); Fig. 4) is prior to the data writing stage (Gw[j] and t4; Fig. 6), where q= 1, 2, 3, ..., and n (Fig. 4; wherein figures shows j as a number between 1 and n).
Jang does not expressly disclose wherein the scanning drive circuit comprises n shift registers that are cascaded sequentially, wherein the n shift registers comprise a 1st shift register to an nth shift register, wherein each of the n shift registers comprises: 
an input node; 
30a first node; 58DF210076US 
a second node; 
a third node, wherein the first node is electrically connected to the third node; 
a fourth node, wherein the third node is electrically connected to the fourth node; 
a first output terminal; 
5a second output terminal; 
a pull-down unit, wherein the pull-down unit is electrically connected to the first node and the input node, and is configured to provide a level to the first node under control of a first clock signal and a second clock signal; 
a pull-up unit, wherein the pull-up unit is electrically connected to the second node 10and a first supply voltage terminal, and is configured to provide a level to the second node under control of the first clock signal; 
a first output unit, wherein the first output unit is electrically connected to a second supply voltage terminal and a first clock signal output terminal, and is configured to output a level to the first output terminal based on a level of the second node and a level of the 15third node; and 
a second output unit, wherein the second output unit is electrically connected to a third supply voltage terminal and a second clock signal output terminal, and is configured to output a level to the second output terminal based on the level of the second node and a level of the fourth node, 
20wherein in one scanning cycle of the scanning drive circuit, the first output terminal and the second output terminal of each of the n shift registers output an effective level sequentially. 
Sun (Fig. 1-8) discloses wherein the scanning drive circuit (Fig. 8; Paragraph [0053]) comprises n shift registers (100; Fig. 8) that are cascaded sequentially (Paragraph [0053]; wherein discloses cascade circuit), wherein the n shift registers (100; Fig. 8) comprise a 1st 5shift register to an nth shift register (Fig. 8; wherein figure shows a plurality of shift register units), wherein each of the n shift registers (Fig. 5) comprises: 
an input node (IN; Fig. 5); 
a first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11); 
a second node (N2; Fig. 5); 
10a third node (N1; Fig. 5), wherein the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) is electrically connected (Fig. 5; wherein nodes are connected through transistor M11 similar to Applicant’s transistor M11 in figure 3) to the third node (N1; Fig. 5); 
a fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3), wherein the third node (N1; Fig. 3) is electrically connected (Fig. 5; wherein nodes are connected through transistor M12 similar to Applicant’s transistor M12 in figure 3) to the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3); 
a first output terminal (SCAN1; Fig. 5); 
a second output terminal (SCAN2; Fig. 5); 
a pull-down unit (101; Fig. 5), wherein the pull-down unit (101; Fig. 5) is electrically connected to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) 15and the input node (IN; Fig. 5), and is configured to provide a level (Paragraph [0022]) to the first node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M1, M2, M4, and M11) under control of a first clock signal (CK3; Fig. 5) and a second clock signal (CK1; Fig. 5); 
a pull-up unit (103; Fig. 5), wherein the pull-up unit (103; Fig. 5) is electrically connected to the second node (N2; Fig. 5) and a first supply voltage terminal (VGL; Fig. 5), and is configured to provide a level (Paragraph [0022]) to the second node (N2; Fig. 5) under control of the first clock signal (CK3; Fig. 5); 
20a first output unit (105; Fig. 5), wherein the first output unit (105; Fig. 5) is electrically connected to a second supply voltage terminal (VGH; Fig. 5) and a first clock signal output terminal (CK1; Fig. 5), and is configured to output a level (SCAN1; Fig. 6) to the first output terminal (SCAN1; Fig. 5) based on a level of the second node (N2; Fig. 5) and a level of the third node (N1; Fig. 5); and 
a second output unit (107; Fig. 5), wherein the second output unit (107; Fig. 5) is electrically connected to a 25third supply voltage terminal (VGH; Fig. 5; wherein Applicant’s specification [0049] states V2 and V3 provide the same voltage) and a second clock signal output terminal (CK2; Fig. 5), and is configured to output a level (SCAN2; Fig. 6) to the second output terminal (SCAN2; Fig. 5)  based on the level of the second node (N2; Fig. 5) and a level of the fourth node (Fig. 5; wherein figure shows a node connected between electrodes of transistors M12 and M10, and capacitor C3), 
wherein in one scanning cycle (Fig. 6) of the scanning drive circuit (Fig. 5), the first output terminal (SCAN1; Fig. 6)45DF210076US and the second output terminal (SCAN2; Fig. 6) of each of the n shift registers (100; Fig. 8) output an effective level sequentially (Fig. 6; wherein figure shows sequentially outputting an effective low level).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jang’s display panel by applying a scanning drive circuit, as taught by Sun, so to use a display panel with a scanning drive circuit for providing the entire circuit structure is constituted using a single type of transistor, and two scan signals may be outputted form one circuit with relative less number of transistors, thereby narrowing the frame (Paragraph [0011).

Allowable Subject Matter
Claims 13-14 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 is directed to Applicant’s figure 4. Specifically, the claims are drawn to the signal lines and their connection to each respective shift register. The Examiner believes this limitation is not specifically taught or disclosed by the cited prior art references. As shown in the prior art reference of Sun et al (US 2017/0084222 A1) which only uses three clock signals per shift register unit so that clock is used as control and the output signal. See Applicant’s figure 10 which shows the clock signals to have the same frequency but different voltages.
The Examiner believes claim 14 should have been dependent from claim 13 and therefore allowable based on that dependency.
Claims 16-19 are also dependent from claim 13 and therefore allowable based on that dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/26/2022